Title: To George Washington from John Hancock, 10 January 1777
From: Hancock, John
To: Washington, George



Sir,
Baltimore Jany 10th 1777.

The enclosed Resolves will inform you of the Proceedings of Congress since my last.
I have wrote to the Council of Massachusetts Bay on the Subject of the enclosed Resolve relative to an Attack on Nova Scotia, the Propriety of which the Congress have submitted to that State.
You will please to inform Doctor Morgan, and likewise Doctor Stringer of their Dismission from the Service of these States. I am so extremely hurried in the Execution of the Resolves of Congress, that I have only Time to request your Attention to the enclosed.
The late Movements of our Army have filled us with the most anxious Expectation and we are impatient for the Event. I have the Honour to be with perfect Esteem & Regard Sir your most obed. & very hble Sert

John Hancock Presidt

